Per Curiam.

Two actions against the city of Cleveland to recover damages alleged to have resulted from the negligent operation of motor vehicles within the city by its employees, which damages were to property within the city, were brought in the Parma Municipal Court. The plaintiffs to the actions are residents of the city of Cleveland. Summons and a copy of the petition in each case were mailed to defendant at Cleveland City Hall.
By the two instant actions in prohibition, brought originally in this court, the city of Cleveland seeks writs enjoining and prohibiting the Parma Municipal Court and the judge thereof from proceeding with or deciding the above-mentioned cases pending therein, and ordering them stricken from the records of the court, on the ground that the court is without jurisdiction to hear them.
The city of Cleveland may by appeal in the actions for damages question the exercise of jurisdiction by the Parma Municipal Court, and there is no showing that the city of Cleveland will be irreparably harmed by waiting to pursue such remedy.
*232A writ of prohibition will be awarded only where there is no adequate remedy in the ordinary course of the law and will not be awarded as a substitute for an appeal. State, ex rel. Rhodes, Aud., v. Solether, Judge, 162 Ohio St., 559, 124 N. E. (2d), 411.
A writ of prohibition in each case is denied.

Writs denied.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.